NO. 07-11-00400-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 SEPTEMBER 28, 2012


                        MERIDITH ANN KNIGHT, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


         FROM THE COUNTY COURT AT LAW NO 2 OF BRAZOS COUNTY;

        NO. 09-04792-CRM-CCL2; HONORABLE JAMES W. LOCKE, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS

       Appellant, Meridith Ann Knight, filed Notice of Appeal to appeal a judgment

finding her guilty of the offense of possession of marijuana in an amount of less than

two ounces, and sentence of 180 days confinement in the Brazos County Jail and

$2,000 fine which was suspended for a period of twelve months and a $1,250 fine.

Appellant’s counsel filed a Motion to Dismiss Appeal on September 21, 2012.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant=s request, no motion for rehearing will be entertained and our mandate will

issue.


                                                    Mackey K. Hancock
                                                         Justice


Do not publish.




                                         2